Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 1, 2022

                                    No. 04-22-00596-CR

                 EX PARTE Edwing Ricardo ALVARADO RODRIGUEZ
                                    Appellant

                        From the County Court, Kinney County, Texas
                                  Trial Court No. 10500CR
                          Honorable Tully Shahan, Judge Presiding


                                       ORDER
        Appellant’s brief is currently due on October 31, 2022. On October 26, 2022, appellant
filed an unopposed motion requesting a sixty-day extension of time to file his brief. We GRANT
the motion and ORDER appellant to file his brief by December 30, 2022. Further requests for
extensions of time will be disfavored.




                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court